Citation Nr: 1513405	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine.

2.  Entitlement to service connection for a disorder of the lumbar spine.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that subsequent to the issuance of the supplemental statement of the case, dated in January 2014, the Veteran submitted records from his private medical professional.  Although this evidence was not accompanied by a waiver of RO review, none of this evidence is relevant and material to the basis for the Board's decision.  That is, while the records continue to describe back pain, no back disability is diagnosed.  As such, the records simply replicate the understanding that was present at the time of the supplemental statement of the case.   Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) to the issue before the Board, and a remand for RO consideration is not required. 


FINDINGS OF FACT

1.  The probative evidence of record indicates that degenerative arthritis of the cervical spine is etiologically-related to the Veteran's period of active service, and that the disorder was diagnosed within one year following the Veteran's separation from active service.

2.  A current diagnosis of a lumbar spine disorder, for which service connection may be awarded, is not of record.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A lumbar spine disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

With regard to the Veteran's cervical spine claim, the criteria for service connection have been met, and the Veteran's claim for service connection is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  

As to his lumbar claim, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an April 2010 VA examination report included radiographic imaging, a physical examination, and consideration of the Veteran's in-service and current complaints.  As such, report is thorough and is considered adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran asserts that disorders of the cervical and lumbar spine are the result of lifting artillery projectiles while working as an artillery cannoneer during his military service.  The Veteran's DD-214 confirms that his military occupational specialty was Field Artillery Cannoneer for three years and six months.

The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the Veteran's period of active duty, service treatment records do not contain a diagnosis of a chronic disorder for either the cervical or lumbar spine, save for scoliosis of the lumbar spine which was noted on entrance in April 2005 (mild, asymptomatic).  During a post-deployment examination in February 2009, the Veteran denied muscle aches; swollen, stiff or painful joints; and back pain. 

Post-service, the Veteran was afforded a VA examination in conjunction with his claims in April 2010, less than one year following his separation from active duty in June 2009.  The VA examiner diagnosed the Veteran with early cervical degenerative disc disease, resulting in neck pain, and lumbar strain, resolved.  No etiological opinion was provided for either claim.  It is noted that on physical examination, the Veteran demonstrated full range of motion in his back, no spasm, atrophy, guarding, tenderness, or weakness was found with regard to the Veteran's thoracolumbar spine.  There was also no objective evidence of pain on active range of motion.  X-rays of the Veteran's cervical spine showed degenerative changes, but images of the lumbar spine showed no focal abnormalities.  Ultimately, the examiner found no objective findings related to the Veteran's back.

An undated private opinion, received by VA in September 2012, noted that the Veteran reported neck, back, and shoulder pain.  It was further indicated that the Veteran's "condition" arose from duties related to his service in the military, to include carrying heavy ammunition on his shoulders.  An actual diagnosis, however, was not provided.  The provider, a chiropractic physician, went on to note that the Veteran had bulging discs (area of spine not specified) and a straightening of his cervical curve which leads to inflammation, decreased motion, and muscle spasm in his neck.

Most recently, the Veteran submitted treatment reports from an additional private provider which chronicled treatment for neck and back pain following a sports injury in January 2013.  Several disorders of the cervical spine were indicated, to include cervicalgia, cervical arthritis, cervical lordosis, subluxation at C1, 4, and 5, and foraminal stenosis at C3-5.  The only thoracolumbar diagnosis was thoracic scoliosis.

Based on this evidence, the Board finds that service connection is warranted for a cervical spine disability.  As noted, cervical arthritis was diagnosed within one year following the Veteran's separation from active service, and a private medical opinion has linked his current cervical symptomatology to his military duties.  

Regarding a lumbar disorder, however, the Board finds that service connection is not warranted at this time.  First, the evidence of record does not contain a diagnosis for a chronic lumbar disorder, save for scoliosis of the thoracolumbar spine.  In April 2010, the examiner diagnosed the Veteran with lumbar strain, resolved.  In recent private medical reports, once again, only scoliosis was diagnosed.

To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of current disability, the Veteran lacks the evidence necessary to substantiate these claims for service connection. 

With regard to scoliosis, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c).  While service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality by superimposed injury or disease (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no competent, probative evidence that such has occurred in this case.  Thus, although scoliosis was confirmed at service entrance, and again by a private provider in 2013, there is no evidence of record to suggest a superimposed injury.  In fact, the April 2010 examiner indicated that scoliosis was not present at that time. 

Therefore, assuming that the assessment of scoliosis at service entry was valid, the medical evidence does in any way suggest that such disorder was permanently worsened during in service so as to support an award for service connection for current lumbar spine disability.  As noted above, during a post-deployment examination in February 2009, the Veteran denied muscle aches and back pain.

As to the Veteran's continued reports of lumbar pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  

Insofar as the Veteran is asserting that he carries current lumbar disorder that was incurred during service, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report that he experienced lumbar pain during service and continuously thereafter, though he has not demonstrated the medical competence to make a correlation between his activities in service and any current disorder.  

Importantly, the record is silent for a diagnosis of any disorder recognized by VA to be a disability, and there is no medical opinion of record linking any current lumbar spine disorder to his military career.  Imaging of the Veteran's back was also interpreted as normal.  The Board notes that the September 2012 opinion indicates that neck symptoms were related to his military duties, but the opinion is silent for any statement linking a diagnosed lumbar condition to such service.  As such, service and post-service medical records tend to provide evidence against this claim.  

In sum, the most probative evidence of record does not establish that the Veteran carries a current diagnosis of a lumbar disorder for which service connection may be granted, and there is no medical evidence to show that any such disorder is the result of an in-service injury, or is otherwise related to the Veteran's period of active duty.  

Therefore, while service connection for a cervical spine disability is warranted in this case, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule, as required by law and VA regulations, for a lumbar spine disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for a disorder of the lumbar spine is denied.


ORDER

Service connection for a disorder of the cervical spine is granted.

Service connection for a disorder of the lumbar spine is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


